Title: Lawrence T. Dade and Others to James Madison, 25 June 1832
From: Dade, Lawrence T.,Grimes, Peyton,Howard, Charles P.,Thorp, Thomas,Robinson, William R.
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    
                                
                                25<mo>. June 1832
                            
                        
                        A portion of the Citizens of Orange have agreed to celebrate the approaching Anniversary of American
                            Independence, at the Tavern of Joseph Hiden Esqr.—As deputed by them, and in their behalf, we most respectfully invite you
                            to be their guest at the entertainment to be given on that occasion—an occasion become more particularly interesting now,
                            whilst conflicting opinions upon certain great political questions, threaten seriously to disturb that harmony amongst the
                            States, so essential to the prosperity of our National Confederacy.
                        If the state of your health should be such as to render it inconvenient for you to participate with us in the
                            celebration, permit me to suggest that your Fellow Citizens would be much gratified, in that event, in being furnished by
                            you with a sentiment. Grateful for the many and distinguished services, rendered by you to our beloved Country, in "times
                            which tried men’s souls," we are with very great respect. yr obt. Servants.
                        
                                Lawrence T. Dade
                            
                            
                                Peyton Grymes
                            
                                Charls P. Howard
                            
                                Thomas Thorp
                            
                                Wm R Robinson
                            
                                
                            Committee
                        
                    